Citation Nr: 0804108	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran provided testimony to the undersigned via 
videoconference hearing in December 2007.  A copy of the 
transcript has been associated with the file. At the 
conclusion of the hearing, the Board received additional 
evidence (a medical statement) from the veteran.  He also 
submitted a waiver of initial RO review of the new evidence.  
The evidence will therefore be considered in this decision. 
38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's PTSD results in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, a neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's claim was received in December 2005.  In January 
2006, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
January 2006 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

However, the VCAA letter in this case did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date should the claim for service 
connection be granted.  In a March 2006 rating decision, the 
RO granted service connection for PTSD, and the issue on 
appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for PTSD in a 
March 2006 rating decision and assigned an initial 50 percent 
disability rating effective December 6, 2005 (date of claim).  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's April 2006 notice of disagreement (NOD), 
the claimant took issue with the initial 50 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
November 2004 SOC which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Moreover, the veteran was also sent a letter, 
regarding the appropriate disability rating or effective date 
to be assigned, in December 2007.  See Dingess.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Here, a January 2007 RO letter notified the veteran that his 
disability rating would be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent, and that VA would consider evidence that 
documented the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on his employment.  There was no reference, however, 
to the diagnostic criteria for establishing a higher rating.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His statements, as well as the 
testimony provided by him at his December 2007 personal 
hearing, demonstrate this awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria was discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected PTSD since the claimant was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increased rating.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Evidence and Background

The veteran filed an initial claim for PTSD in December 2005.  
According to his March 2006 VA examination report, stressors 
include his infantry unit decimation in 1970, traveling 
though a leper camp, awaking one night on top of an ant hill, 
being covered with leeches after crossing a river, seeing 
dead and injured, firing at the enemy and being fired upon. 

At the time of the interview, the veteran presented with 
appropriate appearance, hygiene, and behavior.  His mood was 
abnormal and his affect was flattened.  Communication, 
speech, and concentration were all within normal limits.  No 
panic attacks were reported.  Delusions and hallucinations 
were neither reported nor observed.  Suspiciousness and 
obsessional rituals were absent.  Thought processes were 
appropriate and judgment was not impaired.  Abstract thinking 
and memory were within normal limits.  Although the veteran 
had passive thoughts of death, homicidal ideation was not 
present.

The veteran experienced symptoms such as frequent nightmares, 
flashbacks triggered by loud noises, and intrusive thoughts.  
He avoided conversations about Vietnam, and he did not 
associate with anyone unrelated to Vietnam.  He was 
mistrustful of others and hypervigilant.  Irritability was 
also reported.

The veteran was married, and he stated that he had a good 
relationship with his spouse.  He also stated that he had a 
good relationship with his children, and that he maintained a 
good relationship with his two siblings.  However, he avoided 
crowds and parties.

Following service, the veteran was a teacher for 16 years.  
The report stated that he was stressed and depressed at work.  
However, there is no indication in the report that the 
veteran was unemployed, or suffered significant occupational 
impairment, as a result of his disorder.

The examiner diagnosed the veteran with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 50, 
indicative of serious symptoms.  Further, she noted that, 
mentally, the veteran occasionally had some interference in 
performing daily activities of daily living because of his 
PTSD symptoms.  However, he had no difficulty in 
understanding commands and posed no threat to himself or 
others.

In a March 2006 rating decision, the RO granted the veteran's 
claim and assigned a disability rating of 50 percent.  He 
filed a notice of disagreement in April 2006, citing that his 
symptoms are indicative of a 70 percent rating.  In his 
formal appeal of August 2006, the veteran maintained that he 
was socially isolated and had weekly panic attacks.


A February 2007 letter from P.C. indicated that the veteran 
had been employed at Eastwood Manor Nursing Center as a 
gardener for over 2 years.  In this regard, she observed that 
the veteran had missed work due to severe depression.  She 
said he tended to isolate himself at work.  She recalled one 
occasion when she talked with the veteran about his thoughts 
of suicide.

In March 2007, the veteran was afforded an additional VA 
psychiatric examination.  At that time, the veteran was 
moderately cooperative.  However, he was guarded and 
reserved.  A blunted, flat affect was noted.  There was no 
evidence of psychosis, hallucinations, or delusions.  His 
speech was goal-directed, and he was not overly spontaneous 
in conversation.  His thinking appeared organized.  Although 
mildly anxious, no other unusual behaviors were noted.

The veteran reiterated that he does not like to be around 
people.  He also stated that he did not have any hobbies or 
interests.

Regarding his occupation, the veteran stated that he had been 
employed as a landscaper until he injured his rotator cuff.  
Because surgery was not successful, he was unable to return 
to work.  The veteran stated that his PTSD symptoms affected 
his work, mostly when dealing with other people, but the 
report did not note that the veteran's PTSD was the reason 
for his unemployment or hindered his ability to return to 
work.

Ultimately, the examiner assigned a GAF score of 51 - 55, 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).

In contrast to his previous assertions, the veteran indicated 
during his December 2007 Board hearing that he had suicidal 
ideation.  Although the veteran stated previously that the 
reason for leaving his landscaping job was a rotator cuff 
injury, he testified that PTSD was a secondary factor.  The 
veteran noted that his relationships with his wife and sons 
were very good.

In December 2007, Dr. M. H. G., M.D., wrote a letter stating 
that the veteran is suffering from severe depression, SADD 
syndrome, and PTSD.  

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet.App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  In Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

With regard to this case, the regulations for mental 
disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board 
notes that psychiatric disabilities evaluated under 
Diagnostic Code 9411 are rated according to the General 
Rating Formula for Mental Disorders.  The veteran's PTSD is 
currently rated as 50 percent disabling under Diagnostic Code 
9411, which in turn refers to the general schedule for 
psychiatric disability.  The rating criteria provides a 50 
percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.



The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

The veteran is currently rated at 50 percent disabling, and 
the veteran's symptoms do not meet the criteria for a 70 
percent rating.  The Board notes that a 50 percent rating for 
PTSD takes occupational and social impairment into 
consideration.  In the veteran's case, the record does not 
show that the veteran's occupation has been impaired by his 
PTSD, much less to the level of impairment contemplated by a 
70 percent rating.  Instead, the record demonstrates that the 
veteran is out of work due to a rotator cuff injury.

As to the veteran's degree of social impairment, the evidence 
of record reveals that, although the veteran did not speak of 
friends or colleagues, he has a good relationship with his 
immediate family.  Because social impairment is already 
contemplated within a 50 percent disability rating, and 
because the veteran's degree of social isolation does not 
rise to the level of deficiency in most areas, an increase to 
70 percent is not warranted on this basis.

Many factors indicative a rating of 50 percent, such as 
difficulty understanding complex commands impairment of shot-
term and long-term memory, impaired judgment, and impaired 
abstract thinking, are not present within the veteran's 
record.  As to factors that warrant a rating of 70 percent, 
only one, suicidal ideation, is present.  However, none of 
the other symptoms often characterized by a rating of 70 
percent, including obsessional rituals which interfere with 
routine activities; intermittently illogical speech, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships, were evident from the 
veteran's record.  The Board acknowledges that the veteran 
experiences significant depression, which he describes as 
continuous.  There is no indication, however, that supports 
this assertion or that shows that the veteran's depression 
affects his ability to function independently, appropriately 
and effectively.  As such, a 70 percent rating is not 
warranted.

The veteran's GAF scores of 50 and 51 - 55 are not indicative 
of a 70 percent rating.  As stated above, GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  While the Board notes that the March 
2006 GAF score of 50 is characterized by serious impairment, 
a rating of 50 is the highest end of that scale.  When 
combined with the other GAF tabulation, the veteran's overall 
GAF outlook is more indicative of a moderate disability 
rating.

In sum, the veteran's GAF scores, as well as his documented 
symptomatology, occupational difficulties, and social 
isolation, warrant a disability rating of 50 percent.  The 
Board, however, does not find that the criteria for a 70 
percent rating are met at this time, in that the evidence 
does not show deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.  The 
veteran's record, to include two VA psychiatric examinations 
and VA treatment records, does not present a psychological 
picture which would be best represented by a 70 percent 
rating.  While the December 2007 letter from Dr. M. H. G., 
M.D., noted diagnose of PTSD, severe depression, and SADD 
syndrome, no more evidence was provided to warrant the 
assignment of a higher rating at this time.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


